Order denying motion to modify orders dated December 14, 1926, reversed upon the law, without costs, and motions to modify said orders granted, without costs. The court had no power to stay proceedings on appeal until defendant complied with the orders directing the filing of an undertaking and the payment of counsel fee. Upon a failure of defendant to comply with the orders, the court at Special Term would have the power to punish him for contempt; and unless good reason could be shown, this court, upon application of the plaintiff, might stay appeal proceedings of the defendant in contempt. Kelly, P. J., Young, Kapper, Lazansky and Hagarty, JJ., concur. ’